The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       September 8, 2015

                                     No. 04-15-00419-CR

                                  William Horace WALKER,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR1349
                          Honorable Melisa Skinner, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       On August 19, 2015, this appeal was dismissed pursuant to TEX. R. APP. P. 25.2(d). On
September 3, 2015, appellant filed a pro se letter which this court has construed as a motion for
rehearing. See TEX. R. APP. P. 49.1. The motion is DENIED.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court